Allowable Subject Matter
The prior art of record Yu et al. US 2013/0003851 A1 in view of Bossen et al. US 2011/0080954 A1 does not disclose, with respect to claim 16, (d) applying an optical flow between said temporally previous reference slice and said temporally future reference slice to perform a sample based motion modification after motion compensation based upon at least one of said first motion vector and said second motion vector; and (e) decoding said coding unit based upon said sample based motion modification as a result of said applying said optical flow between said temporally previous reference slice and said temporally future reference slice as claimed.  
Rather, Yu et al. discloses the method enables unchanging current indexing if only one PU is within the CU and an index for a left neighbor block is smaller than that for an above neighbor block, thus improving coding performance. The method enables utilizing a loop filter performing a sample adaptive offset process after completion of a decoding-blocking filter process for a decoded picture, which compensates for a pixel value offset between reconstructed pixels and original pixels, and performing adaptive loop filtering over the reconstructed PU, thus minimizing coding distortion between input and output pictures.
Similarly, Bossen et al. discloses the method involves deriving N motion vector predictors for a block that contains N motion vectors corresponding to N lists of reference frame and a current frame by constructing one of the N motion vector predictors when another block that neighbors the block and is used for predication has invalid motion vectors, where N is an integer greater than 1. The N differential motion vectors is generated based on the N motion vectors and N motion vector predictors. The N-differential motion vectors are encoded. 
The same reasoning applies to claim 17-25.  Accordingly, claims 16-25 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/               Examiner, Art Unit 2485